DETAILED ACTION
This Office Action is responsive to the application filed on January 23, 2019. Claims 1-20 are pending. Claims 10-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species A, Invention I (Claims 1-10) in the reply filed on March 02, 2021 is acknowledged. The traversal is on the ground(s) that the office action fails to show distinctness and serious burden. 
This is not found persuasive because the inventions as claimed have been shown to be distinct, pursuant to MPEP §§ 806.05(h) and 806.05(j). See 01/27/2021 Restriction at pages 3-4, §§6-7. The species have been shown to be distinct based on their mutually exclusive configurations of a combustion section pursuant to MPEP § 806.04. Id. at page 2, §§1-2. Further, search and examination burden has been established pursuant to MPEP § 808.02. Id. at page 3, §4 and page 4, §8. Each patentably distinct species requires a different field of search (i.e., searching different classes/subclasses and employing different search strategies and search queries) and each invention is classified separately, showing each invention has attained recognition in the art as a separate subject for inventive effort. Applicant has not specifically pointed out any supposed errors in the established distinctness or the established burden. Moreover, Applicant has not stated on the record or submitted evidence that the species are not patentably distinct. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4, 7 and 10 are objected to because of the following informalities: 
In Claim 4, “the fuel flow to the at least one of the second plurality of fuel nozzles” appears in error for – a fuel flow to the at least one of the second plurality of fuel nozzles”. 
In Claim 7, “each successive combustion mode” at line 3 appears in error for -- each successive combustion mode of the first set of progressive combustion modes --. 
In Claim 7, “each successive combustion mode” at line 8 appears in error for -- each successive combustion mode of the second set of progressive combustion modes --. 
In Claim 10, “each successive combustion mode” at lines 4-5 appears in error for -- each successive combustion mode of the first set of progressive combustion modes --. 
In Claim 10, “each successive combustion mode” at line 10 appears in error for -- each successive combustion mode of the second set of progressive combustion modes --. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, 
As to Claim 1, the recitation “during each combustion mode regardless of whether loading or unloading” renders the claim indefinite. Claim 1 previously sets forth a “method comprising during unloading or loading of the GT system:”. Accordingly, this claim language indicates the method is required to be performed in one of: loading or unloading (i.e., in the alternative). The subsequent language “regardless or whether loading or unloading” is vague and raises question as to whether the claim requires the subsequent language (“controlling a primary…”) to be performed: (i) only during loading or only during unloading in the alternative, consonant with the preceding claim language; or (ii) during loading and during unloading. Specifically, it is not clear if the last recitation requires the method to include:  (i) loading or unloading, as set forth in Claim 1 lines 6-7; or (ii) loading and unloading. As such, the metes and bounds covered by the claim are not clear.
As to Claim 2, the recitations “the progressing includes: for loading… fuel nozzles” and “for unloading, … fuel nozzles” render the claim indefinite. Claim 1, from which claim 2 depends, recites “the progressing” is during unloading or loading in the alternative. Thus, Claim 1 does not require loading and unloading. It is not clear from the claim language if claim 2 requires: (i) only one of loading and unloading (consonant with claim 1), along with the corresponding method step recited in claim 2; or (ii) both loading and unloading, along with both the corresponding method steps recited in claim 2. It is not clear if the steps corresponding to “for loading…” and “for unloading…” are in the alternative (consonant with claim 1), or are both required. For example, where the method of claim 1 is performed during loading of the GT system as set forth in claim 1, it is not clear from the claim language if claim 2 would require an additional step “for unloading” including “progressing through each of a plurality of progressive combustion modes that sequentially activate a lower number of at least one of the first or second plurality of fuel nozzles”. Where the method of claim 1 is performed during unloading
As to Claim 2, it is not clear if the recitations of “a plurality of progressive combustion modes” at line 2 and line 5 refer to: (i) the aforementioned “plurality of progressive combustion modes” set forth in claim 1; or (ii) another plurality of progressive combustion modes. 
As to Claim 3, the recitation “wherein, for loading…” renders the claim indefinite. Claim 1, from which claim 3 depends, recites “progressing through each of a plurality of combustion modes” is during unloading or loading (in the alternative). Thus, Claim 1 does not require loading and unloading. It is not clear from the claim language if the limitations claim 3 are required to meet the claim when the method of claim 1 is performed during unloading as set forth in claim 1. For example, where the method of claim 1 is performed during unloading of the GT system as set forth in claim 1, it is not clear from the language of claim 3, if the recitations of claim 3 would be required to meet the claim, since loading itself is not required (the method being performed during unloading). Accordingly, the metes and bounds covered by the claim are not clear. 
As to Claim 3, the recitations of “a preceding combustion mode” at lines 3-4 and at lines 5-6 render the claim indefinite because it is not clear if the recitations refer to: (i) the aforementioned “preceding combustion mode” (Claim 1, line 10); or (ii) another combustion mode. 
As to Claims 3-4, the recitation “then activates all of the first plurality of fuel nozzles of the primary combustion stage and at least one of the second plurality of fuel nozzle of the secondary combustion stage than a preceding combustion mode” (emphasis added) in Claim 3 at lines 4-6 is not clear and renders the claims indefinite. Specifically, the last five words (than a preceding combustion mode) render the recitation unclear in scope. Accordingly, the metes and bounds covered by the claims are not clear. 
As to Claim 4, the recitation “during any combustion mode of the plurality of progressive combustion modes that activates all of the first plurality of fuel nozzles of the primary combustion stage and the at least one of the second plurality of fuel nozzles of the secondary combustion stage than a preceding combustion mode” at lines 1-4 (emphasis added) renders the claim indefinite. The last five words (than a preceding combustion mode) render the recitation unclear 
As to Claim 5, the recitation “a fuel flow rate of each fuel nozzle activated during a respective combustion mode” renders the claim indefinite. It is not clear if “a respective combustion mode” refers to: (i) the aforementioned “the respective combustion mode” (claim 1, line 13); or (ii) another respective combustion mode (and if so, which). 
As to Claim 7, the recitation “wherein, for loading…” renders the claim indefinite. Claim 1, from which claim 7 depends, recites the method is during unloading or loading (i.e., in the alternative; Claim 1, lines 6-7). Thus, Claim 1 does not appear to require loading and unloading. It is not clear from the claim language if the limitations “for loading” in claim 7 would be required to meet claim 7 where the method of claim 1 is performed during unloading, as set forth in claim 1. Accordingly, the metes and bounds covered by the claim are not clear.  
As to Claim 8, the recitation “wherein, for loading…” renders the claim indefinite. Claim 1, from which claim 8 depends, recites the method is during unloading or loading (i.e., in the alternative; Claim 1, lines 6-7). Thus, Claim 1 does not require loading and unloading. It is not clear from the claim language if the limitations “for loading” in claim 8 are required to meet claim 8 when the method of claim 1 is performed during unloading, as set forth in claim 1. Accordingly, the metes and bounds covered by the claim are not clear.  
As to Claim 8, the recitation “the first set of progressive combustion modes” lacks sufficient antecedent basis and renders the scope of the claim indefinite. 
As to Claim 8, the scope of “a full number” of the first plurality of fuel nozzles is unclear. The meaning of “a full number” in the context of the claim is not clear. Accordingly, the metes and bounds covered by the claim are not clear.   
As to Claim 9, the recitation “wherein, for loading…” renders the claim indefinite. Claim 1, from which claim 9 depends, recites the method is during unloading or loading (i.e., in the and unloading. It is not clear from the claim language if the limitations “for loading” in claim 9 are required to meet claim 9 when the method of claim 1 is performed during unloading, as set forth in claim 1. 
As to Claim 9, the recitation “the second set of progressive combustion modes” lacks sufficient antecedent basis and renders the scope of the claim indefinite. 
As to Claim 10, the recitation “wherein, for unloading…” renders the claim indefinite. Claim 1, from which claim 10 depends, recites the method is during unloading or loading (i.e., in the alternative; Claim 1, lines 6-7). Thus, Claim 1 does not require loading and unloading. It is not clear from the claim language if the limitations “for loading” in claim 10 are required to meet the claim when the method of claim 1 is performed during loading, as set forth in claim 1. 
Prior Art Relied Upon
This action references the following US Patents and Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2015/0059348
“TORONTO”
2018/0010528
“BOLANOS-CHAVERRI”
6,779,346
“NICHOLS”
8,683,808
“VENKATARAMAN”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TORONTO in view of BOLANOS-CHAVERRI. 
Re Claim 1, TORONTO teaches an unloading method for a gas turbine (GT) system 10, the gas turbine system including a compressor 12 feeding air to a combustion section [including inter alia combustors 14, nozzles 18 and late lean injectors 22] that is coupled to a turbine 16 (¶0019), the combustion system including a plurality of combustors [plurality of combustors 14] each combustor including a primary combustion stage including a first plurality of fuel nozzles 18 and a secondary combustion stage downstream from the primary combustion stage including a second plurality of fuel nozzles 22 (¶¶0019, 0022), the method comprising during unloading or loading of the GT system [during turn-down unloading] (¶¶0032-0033): 
progressing through each of a plurality of progressive combustion modes that sequentially activate a different number of at least one of the first or second plurality of fuel nozzles than a preceding combustion mode [in a preceding mode, each of the first nozzles 18 and each of the second nozzles 22 of combustors 14 are operational; subsequent thereto in a first progressive combustion mode during turn-down unloading, fuel to second nozzles 22 is shut down, a number of the second nozzles 22 of the combustors 14 currently activated is less than the number activated in the preceding mode such that a different number of at least one of the first or second plurality of fuel nozzles is activated; subsequent thereto in a second progressive combustion mode during turn-down unloading, fuel to first nozzles 18 is shut down,  a number of the first nozzles 18 of the combustors 14 currently activated is less than the numbers activated in the  ] (¶¶0032-0033, 0040); and 
during each combustion mode [each combustion mode discussed above] regardless of whether loading or unloading, controlling a temperature of a combustion gas flow [flame temperature] to be within a predefined target range corresponding to the respective combustion mode (¶¶0017, 0028-0029, 0031-0033; controller 23, via sensor 82 feedback, controls flame temperature and determines if flame temperatures are within a predefined range above a threshold flame temperature, and once such flame temperature is achieved triggers subsequent steps of turn-down, ¶0032). However, TORONTO fails to expressly teach the temperature of the combustion gas flow is a primary combustion stage exit temperature (though this is implicit, if not inherent, from the art recognized term ‘flame temperature’ which conventionally refers to a temperature created by the flame of the primary combustion stage). 
BOLANOS-CHAVERRI teaches an analogous method for operating a gas turbine system 1, including a combustion gas flow through a primary combustion stage 7 and a secondary combustion stage 11 downstream from the primary combustion stage (Fig. 5), progressing through a plurality of progressive combustion modes during loading or unloading consonant with TORONTO, the method including controlling a flame temperature [TFL1] that is a primary combustion stage exit temperature of the combustion gas flow (¶¶0036, 0056-0063), to provide a flame temperature determination that avoids instabilities/pulsations/blowout according to current engine state (¶¶0010, 0012-0013). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide TORONTO wherein the flame temperature is a primary combustion stage exit temperature, such that during each of the combustion modes, regardless of loading or unloading, the method includes controlling a primary combustion stage exit temperature of the combustion gas flow to be within a predefined target range corresponding to the respective combustion mode, in order to ensure potential instabilities, blowout phenomena and pressure pulsations are accounted for/controlled during unloading Conclusion below. 
Re Claim 2, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above. TORONTO further teaches wherein the progressing includes: for unloading, progressing through each of a plurality of progressive combustion modes that sequentially activate a lower number of at least one of the first or second plurality of fuel nozzles (¶¶0032-0033, 0040; see also claim 1 discussion of progressive combustion modes above). TORONTO in view of BOLANOS-CHAVERRI as discussed above teaches the method of claim 1 during unloading of the GT system. TORONTO further teaches the step “for unloading” as discussed above and therefore meets claim 2 as best understood. Note further discussion of Claim 2, with respect to the prior art and in view of the 35 U.S.C. 112(b) rejections, is provided under heading Conclusion below. 
Re Claim 5, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above, wherein the flame temperature is the primary combustion stage exit temperature as discussed in claim 1 above. TORONTO further teaches the controlling the primary combustion stage exit temperature of the combustion gas flow includes controlling at least one of: a fuel flow rate of each fuel nozzle activated during a respective combustion mode; and a fuel split between the primary combustion stage and the secondary combustion stage (TORONTO ¶0032). 
Re Claim 7, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above. TORONTO in view of BOLANOS-CHAVERRI as discussed above teaches the method of claim 1 during unloading of the GT system. Claim 1 recites the method is performed during loading or unloading. Claim 7 does not require the method be performed during loading. Conclusion below. 
Re Claim 10, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above. TORONTO further teaches the method discussed above may be sequentially/gradually applied to numerous ones of combustors 14 and subsets thereof in any suitable order or sequence (¶¶0040, 0038). TORONTO teaches wherein, for unloading, the plurality of progressive combustion modes includes: a first set of progressive combustion modes [e.g., during the preceding mode, and the first progressive combustion mode] in which all of the first plurality of fuel nozzles of the primary combustion stage are activated and in which each successive combustion mode activates a lower number of the second plurality of fuel nozzles of the secondary combustion stage than a preceding combustion mode of the first set of progressive combustion modes [in the preceding mode, all of the first nozzles 18 and all of the second nozzles 22 of combustors 14 are operational; subsequent thereto in a first progressive combustion mode during turn-down unloading, fuel to second nozzles 22 is shut down such that a number of the second nozzles 22 of the combustors currently activated is less than the number activated in the preceding mode]. TORONTO further teaches a second set of progressive combustion modes [e.g., the second progressive combustion mode, and additional progressive combustion modes as described at ¶¶0033, 0038-0040], following the first set of progressive combustion modes, during which all of the second plurality of fuel nozzles of the secondary combustion stage are de-activated and each successive combustion mode activates a lower number of the first plurality of fuel nozzles of the primary combustion stage than a preceding combustion mode of the second set of progressive combustion modes [in the second progressive combustion mode during turn-down unloading, fuel to first nozzles 18 is shut down such that a number of the first nozzles 18 of the combustors 14 currently activated is less than the numbers activated in the preceding mode and the first progressive combustion mode; further combustors 14 may be shut down in sequence in additional progressive combustion modes, e.g., in response to emissions conditions, as described at ¶¶0033, 0038-0040] (See discussion of TORONTO in Claim 1 above and TORONTO ¶¶0030-0033, 0038-0040). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method TORONTO in view of BOLANOS-CHAVERRI such that, for unloading, the plurality of progressive combustion modes includes: a first set of progressive combustion modes in which all of the first plurality of fuel nozzles of the primary combustion stage are activated and in which each successive combustion mode activates a lower number of the second plurality of fuel nozzles of the secondary combustion stage than a preceding combustion mode of the first set of progressive combustion modes; and a second set of progressive combustion modes, following the first set of progressive combustion modes, during which all of the second plurality of fuel nozzles of the secondary combustion stage are de-activated and each successive combustion mode activates a lower number of the first plurality of fuel nozzles of the primary combustion stage than a preceding combustion mode of the second set of progressive combustion modes, in order to operate the gas turbine system at reduced power while maintaining emissions compliance (TORONTO ¶0040) and since selection of this order of performing process steps would have produced the expected results of unloading according to determined flame temperatures and emissions conditions. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). 
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over TORONTO in view of BOLANOS-CHAVERRI as applied above, further in view of NICHOLS. 
Re Claim 6, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above, wherein the flame temperature is the primary combustion stage exit temperature as discussed in claim 1 above. TORONTO further teaches wherein controlling the primary combustion stage exit temperature of the combustion gas flow includes progressing to next successive combustion modes of the plurality of combustion modes (¶¶0030-0033). See also Claim 1 above. However, TORONO in view of BOLANOS-CHAVERRI fails to teach to the next successive combustion mode is in response to one of: for unloading: a compressor pressure ratio of the compressor receding below a respective threshold for a current combustion mode.
	NICHOLS teaches a method of operating a gas turbine system with a plurality of combustion modes (1:21-57) comprising controlling temperature of combustion gas flow (2:35-51; 4:57-67) including progressing to a next successive combustion mode of the plurality of combustion modes in response to a compressor pressure ratio of the compressor receding below a respective threshold [value immediately above compressor CPR ‘set-point’] for a current combustion mode for unloading (As shown in Figure 5, the value Xc of compressor pressure ratio (CPR) decreases throughout unloading, per 4:39-42. At Step 1 of Figure 5, the combustor is in a first combustion mode, pre-mix mode, and the value Xc of CPR is at a first value. The value Xc of CPR recedes, during Steps 1-3 of Figure 5, to below the first value. During Steps 3-4 of Figure 5, the value Xc of CPR recedes below a respective threshold, namely the value of Xc immediately above the CPR setpoint, the CPR setpoint being shown as a vertical line in Figure 5. In response to receding below the respective threshold, i.e., upon reaching the CPR setpoint, the combustor progresses through the successive combustion modes of the plurality of combustion modes, ‘PremixXfer’, ‘Primary – Lean Lean Xfer’; Figure 5, 5:39-42. See also 1:21-50, 4:11-67, 5:17-39). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of TORONTO in view of BOLANOS-CHAVERRI wherein controlling the primary combustion stage exit temperature of the combustion gas flow includes progressing to a next successive combustion mode of the plurality of combustion modes Conclusion below. 
Re Claims 8-9, TORONTO in view of BOLANOS-CHAVERRI and NICHOLS teaches the method of claim 6 as discussed above. TORONTO in view of BOLANOS-CHAVERRI and NICHOLS as discussed above teaches the method of claim 6 during unloading of the GT system. Claim 1 recites the method is performed during loading or unloading. Likewise, Claim 6 does not require the method be performed during loading. Claims 8-9 only recites step(s) “for loading”. Therefore, as best understood TORONTO in view of BOLANOS-CHAVERRI and NICHOLS meets claims 8-9. Note further discussion of Claims 8-9, with respect to the prior art and in view of the 35 U.S.C. 112(b) rejections, is provided under heading Conclusion below. 

Indefinite Claims 3-4 
As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
As to Claims 3-4, the cumulative rejections under 35 U.S.C. 112(b) discussed above result in is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. As such, it would not be proper to reject claims 3-4 on the basis of prior art. Accordingly, prior art rejections of claims 3-4 have not been made. This is not an indication of obviousness or non-obviousness over the prior art. 



Conclusion 
In view of assumptions required to be made as to the scope of the claims in view of the 35 U.S.C. 112(b) rejections, further discussions of select claims (not forming grounds of rejection/objection) are provided below. The purpose of the discussions is to facilitate appreciation of the relevant prior art should the claims be redrafted. The elements discussed are pertinent to limitations creating issues under 35 U.S.C. 112(b) above. 
Re Claim 1, as to the recitation “regardless of whether loading or unloading”, in addition to the teachings discussed in the rejections of Claim 1, TORONTO further teaches the system is operated during loading [during return to full power] by increasing fuel flow (TORONTO ¶0034). TORONTO further teaches during loading (return to full power) increasing fuel flow to both nozzles 18,22 of turned down combustors 14 (¶0034), and also adjusting fuel flows by sequentially activating selected numbers of at least one of the first or second plurality of fuel nozzles (¶¶0031-0033). Likewise, BOLANOS-CHAVERRI further teaches providing progressive combustion modes during loading (during start-up; ¶0059, 0062-0063), the primary combustion stage exit temperature of the combustion gas flow [TFL1] (BOLANOS-CHAVERRI ¶¶0036, 0056-0063) being controlled to be within a predefined target range [TFL1 schedule] corresponding to the respective combustion mode (BOLANOS-CHAVERRI ¶¶0056-0063, ¶0042-0051). Accordingly, providing the method of TORONTO in view of BOLANOS-CHAVERRI such that during each combustion mode while loading and unloading, the method includes controlling the primary combustion stage exit temperature of the combustion gas flow to be within a predefined target range corresponding to the respective combustion mode would have ensured potential instabilities, blowout phenomena and pressure pulsations are determined/controlled during loading/unloading operations (BOLANOS-CHAVERRI ¶¶0012-0013, 0052-0055). 
Re Claims 2-4, TORONTO further teaches during loading (return to full power) increasing fuel flow to both nozzles 18,22 of turned down combustors 14 (¶0034). TORONTO also teaches adjusting fuel flows by sequentially activating selected numbers of at least one of the first or Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Further, TORONTO further teaches controlling primary combustion stage exit temperature of the combustion gas flow by controlling a fuel flow rate of each fuel nozzle activated during a respective combustion mode and fuel split between the primary combustion stage and the secondary combustion stage (TORONTO ¶0032) and BOLANOS-CHAVERRI teaches adjusting fuel maintaining the primary combustion stage exit temperature of the combustion gas flow substantially constant (BOLANOS-CHAVERRI ¶0059). 
Re Claim 6, TORONTO in view of BOLANOS-CHAVERRI teaches the method of claim 1 as discussed above, wherein the flame temperature is the primary combustion stage exit temperature as discussed in Claim 1 above. TORONTO further teaches controlling the primary combustion stage exit temperature of the combustion gas flow includes progressing to a next successive combustion mode of the plurality of combustion modes during loading, by re-initiating late lean injection during loading (TORONTO ¶¶0028, 0031, 0034; see also Claim 1 above). VENKATARAMAN teaches a method of progressing to a next successive combustion mode of a during loading by initiating late lean injection (consonant with TORONTO ¶0034) in response to primary combustion stage exit temperature of a combustion gas flow exceeding a respective maximum threshold for a current combustion mode (Figs. 23, 5:44-64 6:26-55). Providing the method of TORONTO in view of BOLANOS-CHAVERRI such that controlling the primary combustion stage exit temperature of the combustion gas flow includes progressing to a next successive combustion mode of the plurality of combustion modes in response to one of: for loading: the primary combustion stage exit temperature of the combustion gas flow exceeding a respective maximum threshold for the current combustion mode would have controlled fuel split provided by late lean injection during a return to full-power (TORONTO ¶0034; VENKATARAMAN 5:44 to 6:56). 
Re Claim 7, TORONTO further teaches during loading (return to full power) increasing fuel flow to both nozzles 18,22 of turned down combustors 14 (¶0034) and adjusting fuel flows by sequentially activating selected numbers of at least one of the first or second plurality of fuel nozzles (TORONTO ¶¶0031-0033). Analogously, BOLANOS-CHAVERRI adjusting fuel flow while progressing through each of a plurality of progressive combustion modes (¶¶0058-0059). According to TORONTO, teaches numerous modes wherein all or selected ones nozzles 18 and/or 22 are activated in response to operational conditions; the modes may affect one quarter, one half, or any suitable fraction of combustors 14 in order to maintain emissions conditions and flame temperature(TORONTO ¶¶0031-0034, 0038-0040).. Therefore, the providing the method so the plurality of progressive combustion modes include a first set of progressive combustion modes in which each successive combustion mode activates a higher number of the first plurality of fuel nozzles of the primary combustion stage than a preceding combustion mode of the first set of progressive combustion modes; and a second set of progressive combustion modes, following the first set of progressive combustion modes, in which all of the first plurality of fuel nozzles of the primary combustion stage are activated and in which each successive combustion mode activates a higher number of the second plurality of fuel nozzles of the secondary combustion Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Re Claims 8-9, TORONTO further teaches during loading (return to full power) increasing fuel flow to both nozzles 18,22 of turned down combustors 14 (¶0034) and adjusting fuel flows by sequentially activating selected numbers of at least one of the first or second plurality of fuel nozzles (TORONTO ¶¶0031-0033). Analogously, BOLANOS-CHAVERRI adjusting fuel flow while progressing through each of a plurality of progressive combustion modes (¶¶0058-0059), wherein, the first set of progressive combustion modes includes using a combination of at least two of the following combustion modes: a first mode in which a first number of fuel nozzles of the first plurality of fuel nozzles of the primary combustion stage is activated; a second mode in which a second number of the first plurality of fuel nozzles of the primary combustion stage are activated, wherein the second number is higher than the first number (see discussion with respect to combustion modes of TORONTO in Claim 1 above; see also TORONTO ¶¶0031-0034); wherein, during the first set of progressive combustion modes, the second plurality of fuel nozzles of the secondary combustion stage are inactive (TORONTO ¶¶0031-0034), wherein the second set of progressive combustion modes includes: seventh mode in which all of the first plurality of fuel nozzles of the primary combustion stage are activated and a partial number of the second plurality of fuel nozzles of the secondary combustion stage are activated, wherein the partial number is less than all of the second plurality of fuel nozzles of the secondary combustion stage; and an Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 12, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741